DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
The limitation “a controlling assembly” in claim 1 has been interpreted as “a first sensor and a second sensor or reed switches” (lines 11-23 of page 7), “a fixing unit” and “a position limiting rod” (see figure 5).
The limitations “a first sensing unit” and “a second sensing unit” in claim 2 has been interpreted as “a first sensor” and “a second sensor” or “reed switches” (lines 11-23 of page 7).
The limitation “a position limiting unit” in claim 3 has been interpreted as “a position limiting rod” (see figure 5).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Yoon (WO2014058154A2) discloses a dehumidifier comprising: 
a main body having a radiator (4; see figure 1); 
a water collector (7) located under the radiator (4) and having an exhaust hole (8; see figure 1); 
a secondary tank (2) located under the water collector (7) and having a receiving hole aligned to the exhaust hole (8) of the water collector (7; see figure 1); and 
a secondary tank space (the space of the tank 2) communicating with the receiving hole (the hole which communicate with the exhaust hole 8; see figure 1); 
a water pump (16) having a drawing opening communicating with the secondary tank space of the secondary tank (2; see figure 2); and a draining opening (18; see figure 4); and 
a controlling assembly (float 22 and switch 24) electrically connected to the water pump (16) and having 
a starting position (switched-on state when the float 22 is at elevated level); 
a stopping position (switch-off state when the float is below predetermined level) lower than the starting position (paragraph 8 of page 6); and 
a float (22) located in the secondary tank space of the secondary tank (2) and being capable of moving upward or downward along with a water level inside the secondary tank space (2; paragraph 8 of page 6); 
wherein when the float (22) moves upward and reaches the starting position (switched-on state when the float 22 is at elevated level), the controlling assembly (float 22 and switch 24) starts the water pump (16; paragraph 8 of page 6; see figures 1-7); and 
a main tank (10) detachably mounted on the main body and located in a lateral side of the main body (see figures 1-7); the main tank (10) adapted to be moved upward with respect to the main body, thereby being detached from the main body (see figures 1-7); the main tank (10) having a main tank space (see figures 1-7).
However, Yoon fails to disclose “when the water pump runs for a first running duration and the float moves downward to a position below the stopping position, the controlling assembly stops the water pump; and when the water pump runs for a second running duration, which is longer than the first running duration, and the float is still above the stopping position, the controlling assembly stops the water pump and the main body and wherein when the main tank is mounted on the main body, the draining opening of the water pump of the main body communicates with the main tank space”.

Williams et al. (2020/0011550) discloses a dehumidifier comprising: 
a main body having a radiator (condenser 204); 
a water collector (the top piece 310 of the drain pan 210) located under the radiator (204) and having an exhaust hole (410; see figures 2-3); 
a secondary tank (the bottom piece 320 of the drain pan 210) located under the water collector (the top piece 310 of the drain pan 210) and having a receiving hole aligned to the exhaust hole (410) of the water collector (see figure 3); and 
a secondary tank space (the space of the bottom piece 320) communicating with the receiving hole (the hole which receiver condensate from the top piece 310; see figures 2-3); 
a water pump (paragraph [0044]) having a drawing opening communicating with the secondary tank space of the secondary tank (the bottom piece 320; paragraph [0044]); and a draining opening (514; see figure 5B); and 
a controlling assembly (float switch 330) electrically connected to the water pump and having a starting position (activate position; paragraph [0044]); a stopping position (toggle position); and a float (the float switch 330 includes a float in order to perform the switching function for the pump) located in the secondary tank space of the secondary tank (320; paragraph [0044]).
The prior art of record fails to anticipate or render obvious claimed control feature between the float and the water pump as recited in claim 1. Therefore, claim 1-10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763